       Case 1:18-cv-03202-DKC Document 48-4 Filed 07/22/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

TONY DEWITT,                                    )
                                                )
                                  Plaintiff,    )       1:18-cv-03202-DKC
                                                )
             v.                                 )
                                                )      Hon. Deborah K. Chasanow
WILLIAM RITZ, et. al.,                          )
                                                )
                                  Defendants.   )


                                     EXHIBIT 4

      (CD 4 of Recorded Prison Calls – Filed separately with the Clerk of the Court)
         Case 1:18-cv-03202-DKC Document 48-4 Filed 07/22/20 Page 2 of 2



View contents of CD (shown below)




Double click on “HTAselector”

A window will open (shown below)




To listen to a call, simply click once on the speaker icon at the far left of the page under the word “Play”



THESE TELEPHONE CALLS CAN ONLY BE PLAYED WITH THE PHYSICAL CD
